No.    90-066

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1990



IN RE THE MARRIAGE OF
NANCY JEANNE ERLER,
          Petitioner and Respondent,
         v.
MARK ANTHONY ERLER,
          Respondent and Respondent,
          and
LEONARD FARRELL THOMAS,
          Intervenor and Appellant.



APPEAL FROM:    District Court of the First Judicial District,
                In and for the County of Lewis and Clark,
                The Honorable Thomas Honzel, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                Leonard F. Thomas, Helena, Montana
          For Respondent:
                Ann L. Smoyer, Helena, Montana
                Randi M. Hood, Public Defender, Helena, Montana
                J. Cort Harrington, Jr., Helena, Montana

                                  Submitted on Briefs:   June 7, 1 9 9 0
                                              Decided:
Filed:
Justice William E. Hunt, Sr., delivered the Opinion of the Court.


     Appellant Leonard Thomas appeals from the order of the
District Court of the First Judicial District, Lewis and Clark
County, which denied appellant's motions for determination of
unconscionable clause, imposition of penalty for deceit, relief
from order, and Rule 11 sanctions. We affirm.
     The sole issue is whether the District Court abused its
discretion in denying appellant's motions.
     Appellant is the former husband of respondent, Nancy Jeanne
Erler.   While married, appellant and Nancy had one child, Robin.
Appellant and Nancy were separated in 1979, at which time Robin
was approximately one year old, and were subsequently divorced.
At the time of dissolution, Nancy was granted custody of Robin and
appellant was granted visitation rights ''upon request."
     From 1980 until August of 1988, appellant had very little
contact with Robin.   During this period of time, Nancy married
respondent, Mark Erler, with whom she had a child, J.E.
     In February of 1988, Mark and Nancy filed a joint petition for
dissolution of their marriage.    As a result of this dissolution,
Mark and Nancy entered into a property, custody and support
agreement which included support, custody, and visitation of both
J.E. and Robin. In the agreement, Mark was given visitation rights
with both children. The District Court incorporated this agreement
into the decree of dissolution.
     Approximately one year later appellant moved to intervene in
the dissolution action.         The District Court granted the motion.

Appellant then filed a motion seeking to relieve Mark and Nancy of

their obligation to abide by the provisions of the agreement
relating to Robin, and to declare those terms of the agreement
relating to Robin unconscionable.
     The     agreement   that    appellant   contests   does   not   affect
appellant's visitation rights in any way.        As a result, he has no
basis for altering the order.       ~dditionally,such agreement is in
the best interest of Robin.        The District Court correctly denied
appellant's motions.
     Affirmed.    Let remittitur issue forthwith.        See Rules 34 and
35, M.R.App.P.

     Pursuant to Section I, Par. 3(c), Montana Supreme Court 1988
Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to West Publishing Company.

                                                        Justice
We Concur: